NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 18, 2017 
                                Decided January 18, 2017 
                                              
                                         Before 
 
                           WILLIAM J. BAUER, Circuit Judge 
                     
                           ILANA DIAMOND ROVNER, Circuit Judge 
                     
                           DIANE S. SYKES, Circuit Judge 

No. 16‐1088 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Western District of Wisconsin.
                                               
      v.                                      No. 3:13CR00130‐001 
                                               
ORLANDO LARRY,                                Barbara B. Crabb, 
      Defendant‐Appellant.                    Judge. 


                                      O R D E R 

        This is a direct appeal from a resentencing following our remand in United States 
v. Larry, No. 14‐3169 (7th Cir. Mar. 5, 2015). In July and August 2013, the Dane County 
Narcotics Task Force performed a series of controlled buys of heroin and crack cocaine 
from Orlando Larry. Police then arrested him and discovered more than 150 grams of 
crack in a hotel room he had rented. Federal authorities charged Larry with nine counts 
of distributing controlled substances, including one count involving at least 28 grams of 
crack, 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii), (b)(1)(C). A jury found Larry guilty on all 
counts, and the district court sentenced him to a total of 240 months’ imprisonment. 
Larry appealed, challenging only certain conditions of supervised release. At the 
parties’ joint request, we remanded for resentencing in light of United States v. 
 
No. 16‐1088                                                                              Page 2 
 
Thompson, 777 F.3d 368 (7th Cir. 2015). On remand the district court modified the 
conditions of supervision but imposed the same term of imprisonment.  
         
        Larry’s appointed attorney now asserts that this second appeal is frivolous and 
seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). Larry opposes counsel’s 
motion. See CIR. R. 51(b). Counsel’s brief explains the nature of the case and addresses 
potential issues that an appeal of this kind might be expected to involve. Because the 
analysis in the brief appears to be thorough, we limit our review to the subjects that 
counsel discusses, plus the additional issues that Larry, disagreeing with counsel, 
believes have merit. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
         
        Counsel and Larry devote significant portions of their submissions to discussing 
issues that arose before and during trial. But those issues are unrelated to the sentence 
Larry received on remand, which means that he waived any challenge to them by not 
raising them during his first appeal. See United States v. Whitlow, 740 F.3d 433, 438 
(7th Cir. 2014) (“[A]n issue that could have been raised on appeal but was not is waived 
and, therefore, not remanded”); cf. United States v. Lewis, 842 F.3d 467, 473 (7th Cir. 2016) 
(recognizing that district court on remand for resentencing may consider new 
arguments if necessary to effectuate its sentencing intent). 
         
        Counsel also discusses two increases in offense level that Larry received under 
Chapter 2 of the United States Sentencing Guidelines. But, as counsel properly 
recognizes, those adjustments did not affect the imprisonment range because Larry is a 
career offender. See U.S.S.G. § 4B1.1. That status applies if a defendant commits a felony 
crime of violence or controlled substance offense after incurring two convictions for 
such crimes. Id. at § 4B1.1(a). Larry does not dispute that his conviction for substantial 
battery, WIS. STAT. § 940.19(2), counts as one predicate offense. See United States v. Peters, 
462 F.3d 716, 720 (7th Cir. 2006) (“[S]ection 940.19(2) of the Wisconsin Statutes . . . 
satisfies the guidelines definition of a crime of violence.”). But he maintains that two 
convictions—for drug trafficking and child abuse—do not qualify. The drug crime 
should not count, he says, because it involved only a tenth of a gram of crack. But under 
the guidelines a “controlled substance offense” includes any distribution crime 
punishable by more than a year in prison, see U.S.S.G. §§ 4B1.1 cmt. n.1, 4B1.2(b); 
United States v. Hudson, 618 F.3d 700, 703 (7th Cir. 2010), and Larry received a 3‐year 
sentence for that offense. Larry also asserts that child abuse under Wisconsin law “has a 
mens rea of recklessness” and thus cannot be a crime of violence, but in fact he was 
 
No. 16‐1088                                                                           Page 3 
 
convicted of “intentionally causing bodily harm to a child,” WIS. STAT. § 948.03(2)(b). 
See State v. Kimberly B., 699 N.W.2d 641, 647 (Wis. Ct. App. 2005) (recognizing that 
conviction under 948.03(2)(b) requires proof that defendant intentionally caused bodily 
injury to minor). We thus agree with counsel that any challenge to Larry’s classification 
as a career offender (and thus the district court’s calculation of his imprisonment range) 
would be frivolous.  
        
       Counsel last considers a challenge to the reasonableness of Larry’s total 
imprisonment. The 240 months he received is 22 months below the bottom of the 
correctly calculated guidelines range of 262 to 327 months. Below‐guidelines sentences 
are presumptively reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); 
United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013). Counsel has not identified any 
reason to disturb that presumption, nor can we. The district court considered the 
relevant sentencing factors in 18 U.S.C. § 3553(a), including the nature and 
circumstances of the offense (finding Larry responsible for over 200 grams of crack 
cocaine and 13 grams of heroin), his history and characteristics (noting his lengthy 
criminal history, including his “shocking” pattern of domestic violence), and Larry’s 
refusal to take advantage of previous opportunities to turn his life around.  
        
       One matter remains. Neither counsel nor Larry discusses potential objections to 
the conditions of supervised release imposed during resentencing. Some of those 
conditions track language we have criticized previously. For example, we have said that 
the condition prohibiting Larry from leaving the judicial district without permission 
“would be improved by explicitly adding a scienter requirement.” United States v. 
Kappes, 782 F.3d 828, 849–50 (7th Cir. 2015). But we have no reason to believe that Larry 
would now wish to challenge these conditions, as counsel has not identified a potential 
argument related to them and Larry did not mention any condition of supervised 
release in his 17‐page response to counsel’s motion to withdraw. See United States v. 
Bryant, 754 F.3d 443, 447 (7th Cir. 2014). If Larry later finds the conditions problematic 
in application, he can seek modification to the extent authorized by 18 U.S.C. 
§ 3583(e)(2). See United States v. Neal, 810 F.3d 512, 518–20 (7th Cir. 2016). 
        
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.